DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0105481 A1 (“Kim”).
Regarding claim 1, Kim discloses a method, comprising: determining, for a sub-block of a video block (e.g. see image divider 110 in Fig. 1, e.g. see at least subblock shown in Fig. 27) being encoded (e.g. see encoding apparatus 100 in Fig. 1) in a picture (e.g. see input image in Fig. 1), a plurality of predictor candidates (e.g. see candidate list for affine merge or affine inter, e.g. see for AF_4 INTER mode, see at least paragraphs [0297]-[0298]; note the rest of the mapping below uses affine inter but the disclosed affine merge mode also meet the limitations but is not mapped for conciseness) from among spatially neighboring sub-blocks (e.g. see neighbor blocks, e.g. see at least Fig. 26, paragraphs [0297]-[0298]) and at least one temporal reference picture (e.g. see the list is padded by the motion vector pair composed by duplicating each of the AMVP candidates, e.g. see at least paragraph [0299], and see using motion vector of temporal neighbor block or col block as candidate in Fig. 14 for AMVP mode, e.g. see at least paragraphs [0211]-[0212]); selecting a subset of the plurality of predictor candidates  (e.g. see when the candidate list is larger than a predetermined number, e.g. 4, the candidates are sorted and only the predetermined number, e.g. 4, are kept, see at least paragraphs [0264], [0297]-[0298]) after optionally replacing affine candidates with refined virtual affine candidates to keep a list of relevant affine candidates (e.g. see the affine candidate list is appended sequentially by extending affine motion from spatial neighbor blocks (extrapolated affine candidates), the combination of motion vectors from spatial neighbor blocks (virtual affine candidates) and HEVC motion vector prediction (MVP) candidates until there are two affine MVPs in the candidate list, e.g. see at least paragraphs [0280], [0282]; thus, the sorting and filtering of all candidates to a certain number of candidates, e.g. 4 for AF_4 INTER mode, keeps a list of relevant affine candidates); determining from the subset of predictor candidates, one or more control point motion vectors for the video block (e.g. see control point motion vector, e.g. see at least paragraph [0310]);  performing affine motion compensation for the sub-block of the video block being encoded using the one or more control point motion vectors (e.g. see motion compensation, e.g. see at least paragraphs [0338]-[0339]); and, encoding the sub-block of the video block (e.g. see encoding apparatus 100 in Fig. 1).   
Regarding claim 3, Kim discloses a method, comprising: determining, for a sub-block of a video block (e.g. see at least subblock shown in Fig. 27) being decoded (e.g. see decoding apparatus 200 100 in Fig. 1) in a picture (e.g. see reconstructed image in Fig. 2), a plurality of predictor candidates (e.g. see candidate list for affine merge or affine inter, e.g. see for AF_4 INTER mode, see at least paragraphs [0297]-[0298]; note the rest of the mapping below uses affine inter but the disclosed affine merge mode also meet the limitations but is not mapped for conciseness) from among spatially neighboring sub-blocks (e.g. see neighbor blocks, e.g. see at least Fig. 26, paragraphs [0297]-[0298]) and at least one temporal reference picture (e.g. see the list is padded by the motion vector pair composed by duplicating each of the AMVP candidates, e.g. see at least paragraph [0299], and see using motion vector of temporal neighbor block or col block as candidate in Fig. 14 for AMVP mode, e.g. see at least paragraphs [0211]-[0212]); selecting a subset of the plurality of predictor candidates (e.g. see when the candidate list is larger than a predetermined number, e.g. 4, the candidates are sorted and only the predetermined number, e.g. 4, are kept, see at least paragraphs [0264], [0297]-[0298]) after optionally replacing affine candidates with refined virtual affine candidates to keep a list of relevant affine candidates (e.g. see the affine candidate list is appended sequentially by extending affine motion from spatial neighbor blocks (extrapolated affine candidates), the combination of motion vectors from spatial neighbor blocks (virtual affine candidates) and HEVC motion vector prediction (MVP) candidates until there are two affine MVPs in the candidate list, e.g. see at least paragraphs [0280], [0282]; thus, the sorting and filtering of all candidates to a certain number of candidates, e.g. 4 for AF_4 INTER mode, keeps a list of relevant affine candidates); determining from the subset of predictor candidates, one or more control point motion vectors for the video block (e.g. see control point motion vector, e.g. see at least paragraph [0310]); 2Customer No.: 148682018P00154WOUS performing affine motion compensation for the sub-block of the video block being decoded using the one or more control point motion vectors (e.g. see motion compensation, e.g. see at least paragraphs [0338]-[0339]); and, decoding the sub-block of the video block (e.g. see decoding apparatus 200 100 in Fig. 1).  
Regarding claim 5, Kim further discloses wherein said selecting a subset of the plurality of predictor candidates comprises: performing a validation check on said plurality of predictor candidates to determine whether an affine model does not cause an amount of motion difference between corners of said block (e.g. see two candidates sorted based on smaller difference value (DV) in a CPMVP candidate combination, paragraphs [0264]), and conditionally adding at least one of said plurality of prediction candidates to a set of predictor candidates based on at least said validation check (e.g. see use top two candidates sorted based on smaller difference value (DV) in a CPMVP candidate combination, paragraphs [0264]).   
Regarding claim 6, Kim further discloses further comprising encoding at least one index for the added predictor candidates from the set of predictor candidates (e.g. see index, e.g. see at least paragraphs [0268]-[0269]).  
Regarding claim 7, Kim further discloses wherein said selecting a subset of the plurality of predictor candidates comprises replacing inherited affine candidates (e.g. see if the neighbor CUs are coded in affine mode, the spatial inherited affine candidates can be generated, e.g. see at least paragraph [0274]) with virtual candidates (e.g. see the affine candidate list is appended sequentially by extending affine motion from spatial neighbor blocks (extrapolated affine candidates), the combination of motion vectors from spatial neighbor blocks (virtual affine candidates) and HEVC motion vector prediction (MVP) candidates until there are two affine MVPs in the candidate list, e.g. see at least paragraphs [0280], [0282]).  
Regarding claim 8, Kim further discloses wherein the affine motion compensation is performed using at least 3 parameters (e.g. see at least 4-parameter or 6-parameter affine mode, paragraph [0296]).  
Regarding claim 9, Kim further discloses wherein motion vectors corresponding to locations in a first and a last row of said video block are used in an affine model (e.g. see Fig. 23 showing motion vectors V0 and V1 in  a first row, and motion vectors V2 and V3 in a last row; similarly, see Fig. 26).  
Regarding claim 10, Kim further discloses wherein motion vectors corresponding to locations every N pixels of said video block are used in an affine model (e.g. see at least Fig. 23 showing motion vectors located every length of the current block are used).   
  Regarding claim 11, Kim further discloses wherein three corners of a video block are used for an affine model (e.g. see three control points of the current block in Fig. 26, e.g. see at least paragraphs [0281]-[0282]).  
Regarding claim 12, Kim discloses a device comprising: an apparatus according to claim 4 ; and at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (e.g. see at least display, e.g. see at least paragraph [0471], [0478]).  
Regarding claim 13, Kim further discloses a non-transitory computer readable medium containing data content generated according to the method of claim 1 for playback using a processor (e.g. see at least DVD, paragraph [0086]).  
Regarding claim 14, Kim further discloses a computer program product stored in a non-transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3, for playback using a processor (e.g. see program, e.g. see at least paragraphs [0482]-[0483]). 
Regarding claim 15, Kim further discloses a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (e.g. see program, e.g. see at least paragraphs [0482]-[0483]).  
	Regarding claims 2, 4, 16-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.  
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 6-7 of the Remarks that Kim does not disclose “selecting a subset of the plurality of predictor candidates after optionally replacing affine candidates with refined virtual affine candidates to keep a list of relevant affine candidates.”
However, the examiner respectfully disagrees. Kim, in at least paragraphs [0280] and [0282], discloses deriving motion vector candidates using motion information of neighbor blocks in the affine inter mode by appending sequentially by extending affine motion from spatial neighbor blocks (extrapolated affine candidates), the combination of motion vectors from spatial neighbor blocks (virtual affine candidates) and HEVC motion vector prediction (MVP) candidates until there are two affine MVPs in the candidate list (four for AF_4 INTER mode). And paragraph [0298] of Kim discloses that when the candidate list is larger than a certain number (four for AF_4 INTER mode), sorting and filtering are performed to these candidates to keep only the first certain number of candidates. Therefore, the limitations are met in the broadest reasonable sense. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2019/0222834 A1, disclose a variable affine merge candidates
Chen et al., US 2018/0359483 A1, discloses a motion vector prediction

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485